Citation Nr: 0530306	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-08 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.



This matter was previously before the Board in July 2003, 
when it determined that a remand was necessary at that time, 
in order for the claim to undergo additional evidentiary 
development prior to any appellate review.  The Board is 
satisfied that, to the extent possible, all action requested 
on remand is complete, such that it may now proceed with a 
decision on this matter herein.   


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent evidence of record does not indicate that 
the veteran served in combat or was engaged in combat with 
the enemy during his period of active duty.

3.  The competent medical and other evidence of record does 
not demonstrate that the veteran sustained a gunshot wound to 
his left shoulder during active service.

4.  The competent medical evidence of record does not 
establish that the veteran has a currently diagnosed back 
disorder that is etiologically related to the residuals of an 
in-service gunshot wound to the left shoulder or otherwise to 
the veteran's military service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, January 
2002, December 2003, and August 2004 letters to the veteran 
from VA specifically notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2004), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence the veteran was expected 
to provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
his claim.  

The Board acknowledges that complete VCAA notice in this case 
was provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as required.  However, in a case involving the 
timing of the VCAA notice, the United States Court of Appeals 
for Veterans Claims (Court) held that in such situations, the 
veteran has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The December 2003 and August 2004 VCAA 
notices were provided to the veteran by the Appeals 
Management Center (AMC), pursuant to the Board's July 2003 
remand.  The veteran was then afforded an opportunity to 
respond, and after accumulation of additional evidence, the 
RO, via the AMC, subsequently reviewed the veteran's claim 
and issued a supplemental statement of the case to him in 
July 2005.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, all available and pertinent medical evaluation 
and treatment records identified and/or provided by the 
veteran are now associated with the claims file.  In 
addition, the veteran was afforded VA examination in order to 
address the medical questions presented in this case.  

The Board notes that, with the exception of his service 
discharge examination report, the veteran's service medical 
records are apparently not available, and were likely 
destroyed in a July 12, 1973, fire at the National Personnel 
Records Center (NPRC).  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternative sources in order to attempt to reconstruct these 
records.  Cuevas v. Principi, 3 Vet. App. 543, 548 (1992); 
Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  When the 
NPRC informed the RO in September 1984 that it had no service 
medical records pertaining to the veteran, it requested that 
a General Services Administration Form R6-7284, Request for 
Information Needed to Reconstruct Medical Records, be 
completed and returned in order to attempt to obtain 
additional service records.  The RO sent the form to the 
veteran, who completed it only with reference to post-service 
medical problems that began in June 1979.  Accordingly, after 
the RO received this form in October 1984, it was unable to 
have the NPRC search further for additional records in this 
regard.  In August 1999, the RO also sent a letter to the 
veteran that included a request to send in any service 
medical records in his possession, but the veteran did not 
thereafter indicate that he had any copies of his service 
medical records; nor did he send in any such records.  

The Board is also aware that in a case where service records 
are missing, the RO is under a duty to advise the claimant to 
obtain other forms of evidence to support his claim, such as 
lay testimony, and the claims file contains such notice, as 
seen in the aforementioned January 2002, December 2003, and 
August 2004 letters from the RO to the veteran.  See Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).  Moreover, per the direction of 
the Board in its July 2003 remand (in order to attempt to 
locate pertinent service personnel or other records for the 
claim), the RO sent the December 2003 and August 2004 letters 
to the veteran with a request that he provide very specific 
information as to the date, location, and circumstances of 
his in-service left shoulder gunshot wound (as well as to his 
in-service medical treatment for it), and also as to the 
specifics of the unit to which he was assigned at that time.  
The Board observes that the only response received from the 
veteran as to these letters was a statement from him in 
August 2004, and the Board finds that the RO appropriately 
determined at that time that the veteran did not provide any 
information in that communication that was specific enough to 
undertake an additional search for service records in 
relation to the pending claim.

At this time, the veteran has not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this claim.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and that the case is ready 
for appellate review.  

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2004).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service, 
as shown by: his service record; the official history of each 
organization in which he served; his service medical records; 
and all pertinent medical and lay evidence.  Additional 
similar considerations are to be afforded veterans who claim 
service connection in relation to herbicide exposure.  See 
38 U.S.C.A. § 1154(a) (West 2002). 

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such disease or 
injury, if consistent with the circumstances, conditions or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  See 38 U.S.C.A. § 
1154(b)  (West 2002); see also Collette v. Brown, 82 F.3d 
389, 393 (Fed. Cir. 1996); VAOPGCPREC 12-99.  

Analysis of the Claim

With respect to this claim, the Board first notes that it has 
reviewed, considered, and weighed the probative value of all 
of the evidence of record, including but not limited to the 
contentions of the veteran, his available service records, 
his Social Security Administration (SSA) records, and other 
private and VA treatment and examination reports as contained 
in the claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting its decisions, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence, including that 
submitted by the veteran, however, will be addressed and/or 
summarized where appropriate.  

The veteran relates that while serving in Korea in either 
1953 or 1954, a little while after retrieving dog tags from 
dead bodies on Pork Chop Hill (a reference to the location of 
a lengthy Korean War battle that ultimately ended in 
approximately mid-July 1953), he was shot in the left 
shoulder during an ambush by enemy forces.  He states when he 
sought treatment for this injury from service medical 
personnel, the decision was made not to remove the bullet.  
He avers that over time, the bullet has moved, and now 
resides in an area of his back near his spine, and causes him 
much pain.  He desires service connection for this disorder.  

Again, the veteran's service medical records, with the 
exception of his December 1954 service discharge examination 
report, are missing and have been presumed destroyed in the 
1973 NPRC fire.  As noted above in the discussion of the 
VCAA, VA has a duty to assist a claimant in developing the 
facts of a claim and to notify the claimant of the evidence 
necessary to substantiate a claim.  These obligations are 
heightened when service records have been destroyed in the 
1973 NPRC fire, as is likely the case here.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992); see also O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (where denial of a 
veteran's claim rests in part on the government's inability 
to produce records that were once in its custody, an 
explanation of the reasonableness of the search conducted and 
why further efforts are not justified is required).  The 
Board has carefully reviewed the claims file to determine if 
a reasonably exhaustive search was made to either obtain or 
reconstruct the veteran's records, and concludes that VA's 
search for the veteran's file and attempts to obtain or 
reconstruct the service records, as well as attempts to 
obtain records from other sources, was thorough, and it is 
unlikely that any further attempts would be more successful.   

The Board has reviewed the veteran's December 1954 discharge 
examination report, and notes that all pertinent clinical 
findings noted on this report are listed as normal.  In 
addition, the veteran's PULHES profile on this report 
contained a score of "1" for all categories.  (The PULHES 
profile reflects the overall physical and psychiatric 
condition of an individual on a scale of 1 (high level of 
fitness) to 4 (medical condition or physical defect below the 
level of fitness for retention in military service).  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The "P" 
in PULHES stands for "Physical Capacity and Stamina."  The 
remaining letters stand for "Upper Extremities," "Lower 
Extremities," "Hearing and Ears," "Eyes," and 
"Psychiatric Condition.")  Moreover, there is no mention on 
this report by the examining physician as to any complaints 
from the veteran concerning what would have been, per his 
report, a relatively recent gunshot wound.  

The veteran's VA Form DD-214 record of separation from 
service confirms that he served on active duty from February 
1953 to December 1954, and that he served in Korea during the 
Korean War.  See 38 C.F.R. § 3.2(e) (2004).  This form does 
not include any citations indicative of combat, or of any 
award of a Purple Heart Medal for an in-service injury such 
as the one claimed by the veteran.  

The medical and other evidence of record as contained in the 
claims file and dated in the years shortly after the 
veteran's release from active duty makes no reference to a 
gunshot wound to his left shoulder, or to any back disorder.  
Moreover, the veteran has provided no other such supportive 
information, such as lay statements from fellow servicemen or 
family members, addressing knowledge of an in-service gunshot 
wound to the veteran's left shoulder as resulting from an 
enemy ambush.  The veteran does report that he had no back 
problems at that time, and that the problems involving his 
back only started in recent years, after the bullet moved 
closer to his spine.  

In light of the above information, and in consideration of 
all of the pertinent evidence of record, however, the Board 
must conclude that the veteran is not entitled to the 
presumption of an injury sustained during active service 
while he was engaged in combat with the enemy.  See 
38 U.S.C.A. § 1154(b).  The Board further finds that there is 
also no competent and/or credible evidence of record to hold 
that the veteran sustained a left shoulder gunshot wound 
injury in service.  38 U.S.C.A. §§ 1110, 1154(a); 38 C.F.R. 
§ 3.303.  Beyond the veteran's report of this injury in 
connection with his current claim (which is legally 
insufficient for this purpose and also contradicts the 
available medical evidence of record), there is simply no 
pertinent evidence to support either conclusion. 


As noted, the veteran's SSA records were also obtained for 
his claim.  Most of these records are from Cook County 
Hospital, where he was treated for several months after 
sustaining gunshot wounds to his right hand and forearm as 
the result of a robbery of his residence in June 1979.  A 
June 1979 X-ray evaluation report indicated that the veteran 
had bullets in his pelvis, with buckshot visible in the area 
of his right flank, while a June 1979 treatment note included 
the veteran's report that he suffered a prior gunshot wound 
in the area of his right flank.  A July 1979 chest X-ray 
report also showed the presence of a bullet fragment in the 
left supraclavicular region, with another in the right 
paravertebral region.  (A March 1992 VA chest X-ray 
evaluation confirmed the continued presence of these 
fragments.)  An August 1979 treatment note included mention 
of a history from the veteran of a previous surgery for an 
unspecified gunshot wound in 1964.  Another August 1979 
treatment note recorded an additional history from the 
veteran of having undergone abdominal surgery in 1972 because 
of another gunshot wound.        

The veteran also underwent a VA examination in September 
1999, and the clinical findings from this evaluation are 
relevant to the claim.  The veteran told the VA examiner that 
in 1957 in Korea (which was actually after the veteran's 
release from active service), he took a bullet in the frontal 
aspect of his left shoulder, and that he believed that the 
bullet was now lodged over his mid-thoracic vertebra 
posteriorly.  He indicated that seven years prior, he began 
to have pain in his mid-thoracic spine, which had progressed 
to the point where he was in constant pain, described as mild 
and aching over approximately T7 posteriorly.  The veteran 
reported that he felt pressure in the area, which seemed as 
if a sharp object or foreign body was there, which made it 
hard for him to sleep on his back at night.   

On clinical evaluation at the September 1999 VA examination, 
the examiner noted that the veteran was asymptomatic in the 
area of his left shoulder, but that there was an entrance 
wound located in the intraclavicular area, that was circular 
and one sonometer in diameter.  Evaluation of the thoracic 
spine revealed no focal deformity or palpable abnormality, 
and there was no sign of a foreign body or of a visible 
abnormality.  There was also no local tenderness in that 
area.  The examiner noted that x-ray evaluation of the 
thoracic spine, however, revealed the following: an apical 
projection bullet fragment located in the mid-clavicle area; 
smaller fragments in the clavicle bone, unable to be ruled 
out; a bullet fragment at the right of T-11 posteriorly, in 
the soft tissue; and a tiny bone fragment in the right lower 
hemithorax projection.  The examiner's diagnoses were: a 
gunshot wound to the left shoulder without chronic symptoms 
or functional incapacity; and chronic pain in the mid-
thoracic spine.            

The Board finds that entitlement to service connection for a 
back disorder, claimed as the residual of an in-service 
gunshot wound to the left shoulder, is not warranted at this 
time.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As discussed 
earlier, there is no competent or credible evidence of record 
to establish that the veteran actually sustained a gunshot 
wound to his left shoulder during his period of active 
service.  And, while there is current medical evidence, such 
as the findings of the September 1999 VA examiner, showing 
that the veteran did suffer such a gunshot wound at some 
point in his lifetime, this evidence, dated decades after his 
service discharge, does not establish that such wound was 
sustained in service in 1953 or 1954, and nor has any medical 
professional suggested that to be the case.  

Moreover, while the September 1999 VA examiner indicated that 
there were bullet fragment residuals as shown by X-ray in the 
area of the veteran's thoracic spine, he did not opine that 
these fragments were the residual of an in-service left 
shoulder gunshot wound.  In addition, this examiner found no 
current disability with respect to the veteran's left 
shoulder, and only diagnosed chronic pain with respect to his 
thoracic spine.  Such pain, absent a finding of an underlying 
disorder, cannot be service-connected.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) [pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted]; see also Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Thus, beyond the lack of satisfactory evidence of an in-
service injury in this case, there is also insufficient 
evidence of a currently diagnosed disability for which 
service connection may be awarded under VA law.  And, even if 
the demonstrated bullet fragment located near T-11 is 
considered a back disability or there exists a current back 
diagnosis, there would still have to be competent medical 
evidence to establish the existence of an etiological 
relationship between a documented in-service injury and a 
current disability, which is also not currently shown.  
Accordingly, for all of the above reasons, the Board must 
deny the veteran's claim for service connection.

In reviewing the foregoing, the Board has been cognizant of 
the benefit of the doubt rule.  The preponderance of the 
evidence, however, is clearly against the veteran's claim.  
As such, this case does not present such a state of balance 
between the positive evidence and the negative evidence - a 
state of relative equipoise - so as to allow for a more 
favorable determination.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a back disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


